DETAILED ACTION

Claims 13-25, and 27 are currently pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 12/26/19, 3/20/20, 6/11/20, 4/16/21, 8/6/21, and 5/18/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statements have been considered by the examiner, and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites in part v), “implanting a chimeric blastocyst comprising a first artificial recombinant chromosome in a surrogate mother’s uterus to produce an offspring, herein, the chimeric blastocyst is produced by injection the cell including the first artificial recombinant chromosome into a blastocyst”. The steps in part v) appear to be reversed and thus are confusing. As written, the chimeric blastocyst is implanted prior to it having been produced by injection the cell comprising the artificial chromosome into a blastocyst. Thus, the claims are confusing and the metes and bounds of the claimed method cannot be determined. 
It is suggested that applicant reverse the steps in part v) to overcome this rejection. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takehara et al. (2014) Transgenic Res., Vol. 23, 441-453, in view of Wallace et al. (2007) Cell, Vol. 128, 197-209. 
Takehara et al. teaches a novel transchromosomic system for translocation of a human Mb-sized genomic fragment to a mouse chromosome (Takehara et al., page 441). As proof of concept, Takehara et al. exemplifies the translocation of human genomic sequence from Chr. 21 into mouse Chr.10 via the insertion of loxP sites into a target mouse Chr.10 in a mouse embryonic stem cell, insertion of loxP sites into human chromosome 21 present in a DT40 cell, followed by microcell mediated chromosome transfer (MMCT) of human chromosome fragments into mouse cells, and Cre/loxP-mediated chromosome translocation to generate the mouse chromosome 10 comprising a fragment of human chromosome 21 (Takehara et al., pages 441-442). Figure 1 of Takehara diagrams the step by step process. In step 1, a lox P site encoding selectable markers is introduced into the terminal region of mouse Chr.10 between the centromere and the telomere. In step 2, a loxP site including different selectable markers was inserted into human Chr.21 between the centromere and the telomere. In step 3, the human telomere was replaced by an artificial telomere. In step 4, the modified human Chr.21 was transferred to CHO cells for the production of microcells, which were then transferred into the modified mouse embryonic stem cell comprising the modified mouse Chr.10 using MMCT. In step 5, chromosome translocation was mediated by Cre recombination resulting in two artificial chromosomes- a mouse Chr.10 comprising a fragment of human Chr. 21 and a human chromosome 21 comprising a fragment of mouse Chr. 10. Figure 1 also shows that the residual chromosome- the hChr.21/mChr.10ter chromosome-can be negatively selected using 6-TG.  Figure 1 further includes the process of making a transgenic mouse using the mouse embryonic stem cell comprising the mChr.10/hChr.21 chromosome comprising injecting the ES cell into a mouse blastocyst and introducing the blastocyst into a mouse which can be bred an selected for germline transmission of the artificial chromosome (Takehara et al., Figure 1, page 443, and pages 446-447). While Takehara et al. exemplified the introduction of one loxP site in each of the mouse and human chromosomes such that recombination swapped the entire terminal region of mouse chromosome 10, including the telomere, with human chromosome 21 sequence including associated telomere, Takehara et al. further envisioned modification of this method for replacement of segments of the mouse genome with syntenic regions of the human genome similar to the RMGR approach using human BAC, citing Wallace et al. (Takehara et al., page 449). Takehara et al. teaches that heterotypic lox sites can be introduced into DT40 cells to enable larger scale replacements (Takehara et al., page 449). 
While Takehara et al. suggest modification of their method to utilize heterotypic lox sites similar to the RMGR approach, Takehara et al. does not specifically describe the placements of multiple loxP sites for replacing segments of mouse chromosome with syntenic regions of a human chromosome. However, Takehara et al., as noted above, does point to the methods used by Wallace et al. as a guide. Wallace et al. supplements Takehara et al. by teaching a strategy for inserting heterotypic loxP sites for the specific replacement of any section of mouse chromosome with a syntenic section of human chromosome (Wallace et al., page 197). In Figure 4, Wallace shows the insertion of a first loxP site and second lox511 site flanking a mouse chromosomal region to be replaced, where both sites are situated between the telomere and centromere of mouse chromosome 11, and the insertion of a first loxP site and a second lox511 site flanking the human syntenic chromosomal region of a fragment of human chromosome 16 (Wallace et al., page 199, Figure 1, and page 202, Figure 4). Wallace further shows Cre/lox mediated translocation of the human chromosome 16 sequence between the heterotypic loxP sites replacing the mouse chromosome 11 sequence to generate an artificial mouse chromosome 11 comprising human chromosome 16 sequence (Wallace et al., Figure 4). It is also noted that Wallace et al. demonstrates that other site specific recombinases can be used to mediate recombination in a chromosome, such as frt and frt-f3 sites which can undergo recombination in the presence of the FLP recombinase (Wallace et al., Figure 4). 
Therefore, in view of the specific teachings of Takehara et al. to modify their methods to allow for replacement of segments of a mouse chromosome with syntenic regions of a human chromosome using heterotypic loxP sites according to methods reported by Wallace et al., and the specific teachings of Wallace for strategies to place heterotypic recombination recognition sites (RRS) in each of the mouse and human chromosomes flanking the chromosomal sequence to be swapped, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the strategy for generating an artificial mouse chromosome comprising a human chromosomal fragment taught by Takehara et al. to utilize the heterotypic RRS site placement taught by Wallace et al. in order to replace desired mouse chromosomal sequence with desired human chromosomal sequence via recombinase mediated chromosomal translocation with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-25, and 27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 11-15 of copending Application No. 17/039,784, hereafter referred to as the ‘784 application. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘784 application claims recite methods which are a species of the instant claims in that the ‘784 application claims recite the same method as claimed but include additional method steps and further limit the first targeted cell comprising the first chromosome to a mouse embryonic stem cell comprising a mouse chromosome and the second targeted cell comprising the second targeted chromosome, from which microcells are produced, to a human cell comprising a human chromosome. Although differently worded and narrower in scope, both the ‘784 methods and the methods of the instant claims recite the same method steps including making two different target cells in which the chromosomes in each cell have been modified to contain two RRS flanking a target chromosome fragment of interest, producing microcells from one of the cells, producing a fusion cell using the intact cell and the microcells, applying a site specific recombinase to the fusion cell to facilitate exchange between the RSS flanked target chromosomal fragments to produce a cell including an artificial recombinant chromosome, and further using the resulting cell comprising the artificial recombinant chromosome to generate a transgenic animal. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, as a species of the instant claims,  claims 1-5 and 11-15 of the ‘784 application render the instant claims obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633